DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsumata et al., JP 2001-155957 (Applicant filed with translation).
Regarding claims 1, 2 and 4, Kastumata teaches a laminated varistor 61 (see at least paragraphs 0010, 0018-0019, 0100-0112, tables 6-7, fig. 11) comprising at least a pair of internal electrodes 62 provided in a varistor layer containing ZnO as a main component (see paragraph 0102), wherein each of the internal electrodes is made of a metal containing Ag as a main component (see paragraph 0103) and at least one type selected from Pt and Au (Au and/or Pt at 0.1 to 5.0 wt%; see paragraph 0103), and a total weight percentage of Pt and Au to a weight of the metal constituting each of the internal electrodes is between 2 wt% and 30 wt% inclusive.
Regarding claims 2 and 4, Katsumata teaches the laminated varistor, wherein each of the internal electrodes is composed of a sintered body of alloy particles containing Ag and the at least one type selected from Pt and Au (Tables 6 and 7 show Ag as the main component and Au and Pt, respectively, are added to Ag at up to 5.0 wt%.). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsumata in view of Sakai, JP 5-159618 (Applicant filed with translation).
Regarding claim 3, Katsumata teaches the claimed invention except for each of the internal electrodes being composed of a sintered body of metal particles, and concentrations of Pt and Au at a surface portion of the metal particles are higher than concentrations of Pt and Au at a central portion of the metal particles.
Sakai teaches a conductive electrode material from a material in which a coating layer comprises of Au, Pt or like being formed so as to surround Ag particles in order to suppress Ag migration.  
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Sakai with Katsumata, since the coating layer(s) taught by Sakai suppresses Ag migration within the varistor device of Katsumata.  
Further, it would have been obvious to one skilled in the art before the effective filing date to have included a higher concentration of coating layer to the surface portion of the metal particles compared to the central portion of the metal particles, since doing so prevents migration and/or improves in higher migration resistance (the paragraphs 0009-0011 and 0016; see the various coating methods).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takehana et al., Dernovsek et al., Yoshida et al., and Lin et al. teach a chip varistor with ZnO.
Tamaki et al., teaches particle coating. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833